UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 07-7209



TROY NOLAN BAZILIO,

                  Plaintiff - Appellant,

          v.


UNITED STATES OF AMERICA,

                  Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:93-cr-00041-F-1; 5:97-cv-00032-F)


Submitted:     April 17, 2008                 Decided:   April 21, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Troy Nolan Bazilio, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Troy Nolan Bazilio appeals the district court’s order

denying his motions to amend his 28 U.S.C. § 2255 (2000) action and

to stay the appeal pending the court’s ruling on the motion.             We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    Bazilio v. United States, Nos. 5:93-cr-00041-F-1; 5:97-cv-

00032-F (E.D.N.C. July 25, 2007).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                    AFFIRMED




                                   - 2 -